Exhibit 10.11(d)
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
     This Amended and Restated Registration Rights Agreement (this “Agreement”)
dated as of April 18, 2008 amends and restates the Registration Rights Agreement
(the “Original Agreement”) dated as of February 8, 2008, by and between TRM
Corporation, an Oregon corporation (the “Company”), and each of the Persons
listed on the signature page hereto (each, a “Buyer”).
RECITALS
     WHEREAS, in connection with the Securities Purchase Agreement, dated as of
February 8, 2008, by and among the parties hereto (the “Original Loan
Agreement”), the Company, upon the terms and subject to the conditions of the
Original Loan Agreement issued to the Buyers warrants to purchase 2,500,000
shares of the Company’s common stock, no par value per share (the “Original
Warrants”) and, in connection with the Securities Purchase Agreement, of even
date herewith, by and among the parties hereto (the “Loan Agreement”), the
Company has agreed, upon the terms and subject to the conditions of the Loan
Agreement, to issue to the Buyers warrants to purchase 12,500,000 shares of the
Company’s common stock (the “New Warrants” and, collectively with the Original
Warrants, the “Warrants” and the shares of common stock issuable upon exercise
of the Warrants, the “Warrant Shares”);
     WHEREAS, to induce the Buyer to execute and deliver the Original Loan
Agreement and the Loan Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and applicable
state securities laws.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Definitions. As used in this Agreement:
     (a) “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
     (b) “Demand Registration” has the meaning set forth in Section 2(a)(i).
     (c) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.
     (d) “Other Holder” shall have the meaning set forth in Section 2(b).
     (e) “Other Securities” shall have the meaning set forth in Section 2(b).

 



--------------------------------------------------------------------------------



 



     (f) “Person” means a natural person, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     (g) “Piggyback Registration” has the meaning set forth in Section 3(a).
     (h) “Registrable Shares” means (i) the Warrant Shares issued or issuable
upon exercise of the Warrants and (ii) any shares of capital stock issued or
issuable with respect to the Warrant Shares and the Warrants as a result of any
stock split, stock dividend, recapitalization, exchange or similar event or
otherwise, without regard to any limitations on exercises of the Warrants;
provided, however, that any such Registrable Shares shall not include any
Warrant Shares (i) the sale of which has been registered pursuant to the
Securities Act and have been sold pursuant to such registration or (ii) which
have been sold to the public, or are transferable without any restrictions,
pursuant to Rule 144 under the Securities Act. For all purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Shares whenever
such Person has the then existing right to acquire such Registrable Shares (by
exercise or conversion of securities or otherwise), whether or not such
acquisition has actually been effected.
     (i) “Registration Expenses” has the meaning ascribed to it in Section 5.
     (j) “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.
     (k) “Shelf Registration Statement” means a shelf registration statement of
the Company filed with the Commission which covers some or all of the
Registrable Shares, as applicable, and, at the option of the Company, such
shares of capital stock (or other securities of the Company) as the Company
shall designate therein, on an appropriate form under Rule 415 under the
Securities Act, or any similar rule that may be adopted by the Commission, and
any amendments and supplements to such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.
     2. Demand Registration.
     (a) Requests for Registration. (i) Any time after the date hereof, any
holder of the Registrable Shares may request registration under the Securities
Act of any or all of its Registrable Shares for sale in the manner specified in
such request; provided that the Company shall not be obligated to register
Registrable Shares pursuant to this Section 2(a)(i) on more than two occasions
in the aggregate. With respect to any Shelf Registration Statement, the Company
will use commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective in order to permit the prospectus forming part
thereof to be useable by the holders for one year from its effective date or
such shorter period that will terminate when all the Registrable Shares covered
by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement or cease to be Registrable Shares, and after the
effectiveness of the Shelf

 



--------------------------------------------------------------------------------



 



Registration Statement, promptly upon the request of any holder to take any
action reasonably necessary to register the sale of any Registrable Shares of
such holder and to identify such holder as a selling security holder. Any
registrations requested pursuant to this Section 2(a)(i) shall be referred to as
a “Demand Registration.”
     (ii) A registration will not count as a Demand Registration until it has
become effective and unless the holders of Registrable Shares requesting such
registration are able to register and sell at least 80% of the Registrable
Shares requested to be included in such registration.
     (b) Priority on Demand Registrations. The Company shall have the right to
cause the registration of additional equity securities (“Other Securities”) for
sale for the account of any Person (each, an “Other Holder”) in any registration
of Registrable Shares requested by the holders thereof pursuant to paragraph
(a) above; provided, however, that if the Company is advised in writing by a
nationally recognized investment banking firm selected by such holders that, in
such firm’s good faith view, the number of Registrable Shares and Other
Securities requested to be included (i) creates a substantial risk that the
price per share in such registration will be materially and adversely affected
or (ii) exceeds the number of Registrable Shares and Other Securities which can
be sold in such offering, then the Company will include in such registration,
prior to the inclusion of any Other Securities, the number of Registrable Shares
requested to be included which in the opinion of such underwriters can be sold,
pro rata among the respective holders on the basis of the number of Registrable
Shares owned by such holders.
     (c) Restrictions on Registrations. The Company may postpone for up to
90 days the filing or the effectiveness of a registration statement for a Demand
Registration if the Company delivers to the holders of Registrable Shares that
have requested such Demand Registration a certificate executed by the Company’s
Chief Executive Officer to the effect that such Demand Registration, if
effected, would have a material adverse effect on any bona fide, material
proposal or plan by the Company to engage in any financing, acquisition of
assets or any merger, consolidation, tender offer or other significant
transaction; provided, however, that the Company may not utilize this right more
than twice in any twelve-month period.
     3. Piggyback Registrations.
     (a) Right to Piggyback. Whenever the Company proposes to register any of
its securities under the Securities Act (whether or not for its own account) and
the registration form to be used may be used for the registration of Registrable
Shares (a “Piggyback Registration”), the Company will give prompt written notice
to all holders of Registrable Shares of its intention to effect such a
registration and, subject to the terms hereof, will include in such registration
all Registrable Shares with respect to which the Company has received written
requests for inclusion therein within 15 days after the receipt of the Company’s
notice.
     (b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration (i) creates a
substantial risk that the price per share in such registration will be
materially and adversely affected, or (ii) exceeds the number which can be

 



--------------------------------------------------------------------------------



 



sold in such offering, then the Company will include in such registration:
first, the securities the Company proposes to sell and second, the Registrable
Shares and the Other Securities requested to be included in such registration to
the extent that, in the opinion of such underwriters, they can be sold, pro rata
among the holders of such Registrable Shares and the Other Holders on the basis
of the number of Registrable Shares and Other Securities requested to be so
registered.
     (c) Priority on Secondary Registrations. If a Piggyback Registration is not
an underwritten primary registration but is an underwritten secondary
registration on behalf of holders of the Company’s securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration (i) creates a
substantial risk that the price per share in such registration will be
materially and adversely affected, or (ii) exceeds the number which can be sold
in such offering, then the Company will include in such registration the number
of securities (including Registrable Shares) that such underwriters advise can
be so sold without adversely affecting such offering, allocated pro rata among
the Other Holders and the holders of Registrable Shares on the basis of the
number of securities (including Registrable Shares) requested to be included
therein by each Other Holder and each holder of Registrable Shares.
     4. Registration Procedures.
     (a) Whenever any holders of Registrable Shares have requested that any
Registrable Shares be registered pursuant to this Agreement, the Company will
use its best efforts to effect the registration and the sale of such Registrable
Shares in accordance with the intended method of disposition thereof, and
pursuant thereto the Company will as expeditiously as possible:
     (i) prepare and file with the Commission a registration statement with
respect to such Registrable Shares (after the holders of Registrable Shares
included in such offering have had a reasonable opportunity to review and
comment on such registration statement (and each amendment or prospectus filing
related thereto)) and cause such registration statement to become and remain
effective for such period as may be reasonably necessary to effect the sale of
such securities as described in such request;
     (ii) prepare and file with the Commission such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;
     (iii) furnish to each seller of Registrable Shares and the underwriters of
the securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such seller or underwriters may reasonably request in order
to facilitate the disposition of the Registrable Shares owned by such seller or
the sale of such securities by such underwriters;

 



--------------------------------------------------------------------------------



 



     (iv) register or qualify such Registrable Shares under such other
securities or blue sky laws of such jurisdictions as any seller or, in the case
of an underwritten public offering, the managing underwriter, reasonably
requests and do any and all other acts and things which may be reasonably
necessary to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Shares owned by such seller (provided, however,
that the Company will not be required to (x) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this subsection or (y) consent to general service of process in any such
jurisdiction);
     (v) cause all such Registrable Shares to be listed or authorized for
quotation on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed or quoted or, if
similar securities are not then so listed or quoted, as the holders thereof may
reasonably request;
     (vi) provide a transfer agent and registrar for all such Registrable Shares
not later than the effective date of such registration statement;
     (vii) enter into such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Shares being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Shares;
     (viii) make available for inspection by any seller of Registrable Shares,
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the preparation of such registration statement;
     (ix) notify each seller of such Registrable Shares, promptly after it shall
receive notice thereof, of the time when such registration statement has become
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;
     (x) notify each seller of such Registrable Shares of any request by the
Commission for the amending or supplementing of such registration statement or
prospectus or for additional information;
     (xi) prepare and file with the Commission, promptly upon the request of any
seller of such Registrable Shares, any amendments or supplements to such
registration statement or prospectus which, in the written opinion of counsel
selected by the holders of a majority of the Registrable Shares being
registered, may be required under the Securities Act in connection with the
distribution of Registrable Shares by such seller;
     (xii) prepare and promptly file with the Commission and promptly notify
each seller of such Registrable Shares of the filing of such amendment or
supplement to such registration statement or prospectus as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to such securities is required to be delivered under the

 



--------------------------------------------------------------------------------



 



Securities Act, any event shall have occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
     (xiii) advise each seller of such Registrable Shares, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for such purpose
and promptly use its best efforts to prevent the issuance of any stop order or
to obtain its withdrawal if such stop order is issued;
     (xiv) refrain from filing any such registration statement, prospectus,
amendment or supplement to which counsel selected by the holders of a majority
of the Registrable Shares being registered shall have objected in writing on the
grounds that such amendment or supplement may not comply in all material
respects with the requirements of the Securities Act;
     (xv) at the request of any seller of such Registrable Shares furnish on the
date or dates provided for in the underwriting agreement, if any, or upon the
effective date of the registration statement: (A) an opinion of counsel,
addressed to the underwriters, if any, and the sellers of Registrable Shares,
covering such matters as such underwriters, if any, and sellers may reasonably
request and as are customarily covered by the issuer’s counsel in an
underwritten offering; and (B) a letter or letters from the independent
certified public accountants of the Company addressed to the underwriters, if
any, and the sellers of Registrable Shares, covering such matters as such
underwriters, if any, and sellers may reasonably request and as are customarily
covered in accountant’s letters in connection with an underwritten offering;
     (xvi) during such time as any holders of Registrable Shares may be engaged
in a distribution of Registrable Shares, comply with Regulation M promulgated
under the Exchange Act, to the extent applicable; and
     (xvii) otherwise use its best efforts to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement in accordance with the intended method of disposition and
to make generally available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and Rule 158 thereunder.
     (b) Each holder of Registrable Shares that sells Registrable Shares
pursuant to a registration under this Agreement agrees as follows:
     (i) Such seller shall cooperate as reasonably requested by the Company with
the Company in connection with the preparation of the registration statement,
and for so long as the Company is obligated to file and keep effective the
registration statement, shall provide to the Company, in writing, for use in the
registration statement, all such information regarding such seller and its plan
of distribution of the Registrable Shares as may be reasonably necessary to
enable the Company to prepare the registration statement and prospectus covering
the Registrable Shares, to maintain the currency and effectiveness thereof and
otherwise to comply with all applicable requirements of law in connection
therewith; and

 



--------------------------------------------------------------------------------



 



     (ii) During such time as such seller may be engaged in a distribution of
the Registrable Shares, such seller shall (A) comply with Regulation M
promulgated under the Exchange Act, to the extent applicable, (B) distribute the
Registrable Shares under the registration statement solely in the manner
described in the registration statement and (C) cease distribution of such
Registrable Shares pursuant to such registration statement upon receipt of
written notice from the Company that the prospectus covering the Registrable
Shares contains any untrue statement of a material fact or omits a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
     5. Registration Expenses.
     (a) All expenses incident to the Company’s performance of or compliance
with this Agreement, including all registration and filing fees, fees of
transfer agents and registrars, fees and expenses of compliance with securities
or blue sky laws, fees of the Financial Industry Regulatory Authority, printing
expenses, road show expenses, fees and disbursements of counsel for the Company,
fees and expenses of the Company’s independent certified public accountants, and
the fees and expenses of any underwriters (excluding underwriting discounts and
commissions attributable to the Registrable Shares included in such
registration) and other Persons retained by the Company (all such expenses being
herein called “Registration Expenses”), will be borne by the Company. In
addition, the Company will pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance obtained by the Company and the expenses and fees for
listing or authorizing for quotation the securities to be registered on each
securities exchange or automated quotation system on which any shares of common
stock are then listed or quoted.
     (b) In connection with each Demand Registration and each Piggyback
Registration effected pursuant to this Agreement, the Company will reimburse the
holders of Registrable Shares covered by such registration for such holders’
out-of-pocket expenses and the reasonable fees and expenses of one special
counsel for the holders chosen by the holders of a majority of such Registrable
Shares.
     (c) Notwithstanding paragraphs (a) and (b) above, the holders of the
Registrable Shares agree that in the event any such holders voluntarily withdraw
their registration demand, such holders shall pay their pro rata portion of
Registration Expenses incurred in such registration or surrender a single
registration demand, as set forth in Section 2(a) above, as a result of such
withdrawal.
     6. Indemnification.
     (a) In the event of a registration of the Registrable Shares under the
Securities Act pursuant to the terms hereof, the Company agrees to indemnify,
hold harmless and defend, to the fullest extent permitted by law, each seller of
Registrable Shares, its officers, directors shareholders, partners, members,
employees and agents and each Person who controls such seller (within the
meaning of the Securities Act or the Exchange Act) against all losses, claims,
damages, liabilities and expenses (including reasonable attorneys’ fees except
as limited by Section 6(c)) caused by (i) any untrue or alleged untrue statement
of a material fact contained in

 



--------------------------------------------------------------------------------



 



any registration statement under which such Registrable Shares were registered,
any prospectus or preliminary prospectus contained therein or any amendment
thereof or supplement thereto, any Issuer Free Writing Prospectus or any
amendment thereof or supplement thereto, (ii) any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading or (iii) any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any state securities laws
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law, except insofar as the same are caused by or
contained in any information furnished in writing to the Company or any managing
underwriter by such seller or any such controlling person expressly for use
therein. In connection with an underwritten offering, the Company will indemnify
such underwriters, their officers and directors and each Person who controls
such underwriters (within the meaning of the Securities Act or the Exchange Act)
to the same extent as provided above with respect to the indemnification of the
sellers of Registrable Shares (and with the same exception with respect to
information furnished or omitted by such underwriter or controlling person
thereof) and in connection therewith the Company shall enter into an
underwriting agreement in customary form containing such provisions for
indemnification and contribution as shall be reasonably requested by the
underwriters.
     (b) In connection with any registration statement in which a seller of
Registrable Shares is participating, each such seller will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such registration statement or prospectus and, to the
fullest extent permitted by law, will indemnify, hold harmless and defend the
Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act) and each underwriter and controlling
person thereof against any losses, claims, damages, liabilities and expenses
(including reasonable attorneys’ fees except as limited by Section 6(c))
resulting from any untrue statement of a material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information so furnished in writing to the Company or any managing underwriter
by such seller or a controlling person thereof expressly for use therein;
provided that the obligation to indemnify will be several, not joint and
several, among such sellers of Registrable Shares, and the liability of each
such seller of Registrable Shares will be limited to the net amount received by
such seller from the sale of Registrable Shares pursuant to such registration
statement.
     (c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person except to the extent such failure to give notice
shall materially prejudice the rights of the indemnifying party) and (ii) unless
in such indemnified party’s reasonable judgment (with written advice of counsel)
a conflict of interest between such indemnified and indemnifying parties may
exist with respect to such claim, permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party. If such defense is assumed, the indemnifying party will not enter into
any settlement without the indemnified party’s prior written consent unless such
settlement includes an unconditional release of the indemnified party from
liability relating to the claim. An indemnifying party who

 



--------------------------------------------------------------------------------



 



is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment (with written advice of counsel) of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.
     (d) Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 6(a) or Section 6(b) are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 6(d) were determined by pro
rata allocation (even if the holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 6(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities or expenses (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 6(c), defending any such action
or claim. Notwithstanding the provisions of this Section 6(d), no holder shall
be required to contribute an amount greater than the dollar amount of the
proceeds received by such holder with respect to the sale of any Registrable
Shares. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The holders’
obligations in this Section 6(d) to contribute shall be several in proportion to
the amount of Registrable Shares registered by them and not joint.
     (e) The indemnification and contribution provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and shall survive the offering of Registrable
Shares in a registration statement.
     7. Compliance with Rule 144. The Company shall file with the Commission all
reports and other documents required of the Company pursuant to Rule 144(c)(1)
and, at the request of any holder who proposes to sell securities in compliance
with Rule 144, forthwith furnish to such holder a written statement of
compliance with the same.

 



--------------------------------------------------------------------------------



 



     8. Form S-3 Registrations. In case the Company shall receive a written
request from holders of at least 25% of the Registrable Shares that the Company
effect a registration on Form S-3, and any related qualification or compliance
with respect to all or a part of the Registrable Shares owned by such holder or
holders, the Company will:
     (a) promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other holders of Registrable Shares;
and
     (b) as soon as practicable, but in any event within 15 business days,
effect such registration and all such qualifications and compliances as may be
so requested and as would permit or facilitate the sale and distribution of all
or such portion of such holder’s or holders’ Registrable Shares as are specified
in such request, together with all or such portion of the Registrable Shares of
any other holder or holders joining in such request as are specified in a
written request given within five (5) days after receipt of such written notice
from the Company; provided, however, that the Company shall not be obligated to
effect any such registration, qualification or compliance, pursuant to this
Section 8: (i) if Form S-3 is not available for such offering by the holders;
(ii) if the Company shall furnish to the holders a certificate signed by the
President of the Company stating that in the good faith judgment of the Board of
Directors of the Company, it would be seriously detrimental to the Company and
its stockholders for such Form S-3 registration to be effected at such time, in
which event the Company shall have the right to defer the filing of the Form S-3
registration statement for a period of not more than 30 days after receipt of
the request of the holder or holders under this Section 8; provided, however,
that the Company shall not utilize this right more than once in any twelve month
period; (iii) if the Company has, in the six (6)-month period preceding the date
of such request, already effected a registration pursuant to this Section 8; or
(iv) in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
     (c) Subject to the foregoing, the Company shall file a registration
statement covering the Registrable Shares and other securities so requested to
be registered as soon as practicable after receipt of the request or requests of
the holders. All Registration Expenses incurred in connection with a
registration requested pursuant to this Section 8, including, without
limitation, all registration, filing, qualification, printer’s and accounting
fees and the reasonable fees and disbursements of counsel for the selling holder
or holders and counsel for the Company, shall be borne by the Company.
Registrations effected pursuant to this 8 shall not be counted as Demand
Registrations effected pursuant to Section 2.
     9. Participation in Underwritten Registrations. No Person may participate
in any registration hereunder which is underwritten unless such Person
(a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.
     10. Amendments and Waivers. Except as otherwise expressly provided herein,
the provisions of this Agreement may be amended or waived at any time only by
the written agreement of the Company and a majority in interest of the holders
of the Registrable

 



--------------------------------------------------------------------------------



 



Shares; provided that any such amendment or waiver shall apply equally to all
holders of Registrable Shares. Any waiver, permit, consent or approval of any
kind or character on the part of any such holders of any provision or condition
of this Agreement must be made in writing and shall be effective only to the
extent specifically set forth in writing.
     11. Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto, whether so expressed or not. In
addition, the provisions of this Agreement which are for the benefit of the
holders of Registrable Shares are also for the benefit of, and enforceable by,
any subsequent holder of Registrable Shares who consents in writing to be bound
by this Agreement.
     12. Final Agreement. This Agreement constitutes the final agreement of the
parties concerning the matters referred to herein, and supersedes all prior
agreements and understandings.
     13. Limit on Future Registration Rights.
     The Company will not grant any other registration rights to any Person
(other than (a) registration rights that are subordinate to or, in the case of
registration rights granted to the seller in connection with stock issued as
consideration in connection with the Acquisition (as defined in the Loan
Agreement), no more than pari passu with, the registration rights granted herein
to the holders of Registrable Shares and (b) registration rights previously
granted to the Other Holders) without the consent from holders of at least 51%
of the Registrable Shares.
     14. Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
     15. Descriptive Heading. The descriptive headings of this Agreement are
inserted for convenience of reference only and do not constitute a part of and
shall not be utilized in interpreting this Agreement.
     16. Notices. Any notices required or permitted to be sent hereunder shall
be delivered personally or mailed, certified mail, return receipt requested, or
delivered by overnight courier service to the following addresses, or such other
addresses as shall be given by notice delivered hereunder, or transmitted by
facsimile transmission, and shall be deemed to have been given upon delivery, if
delivered personally, when confirmation of transmission is received, if
transmitted by facsimile, three business days after mailing, if mailed, one
business day after delivery to the courier, if delivered by overnight courier
service, or, in the case of facsimile transmission, when received:
     If to the holders of Registrable Shares, to the addresses set forth on the
record books of the Company.

 



--------------------------------------------------------------------------------



 



If to the Company:
5208 N. E. 122nd Avenue
Portland, OR 97230
Telephone: (215) 832-0074
Telecopier: (215) 832-0078
     17. GOVERNING LAW. THE VALIDITY, MEANING AND EFFECT OF THIS AGREEMENT SHALL
BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THAT STATE.
     18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and such counterparts together shall constitute one instrument. Each
party shall receive a duplicate original of the counterpart copy or copies
executed by it and the Company.
     19. Injunctive Relief. Each of the parties hereto acknowledges that in the
event of a breach by any of them of any material provision of this Agreement,
the aggrieved party may be without an adequate remedy at law. Each of the
parties therefore agrees that in the event of such a breach hereof the aggrieved
party may elect to institute and prosecute proceedings in any court of competent
jurisdiction to enforce specific performance or to enjoin the continuing breach
hereof. By seeking or obtaining any such relief, the aggrieved party shall not
be precluded from seeking or obtaining any other relief to which it may be
entitled.
* * * * * * *
This Amended and Restated Registration Rights Agreement was executed on the date
first set forth above.

            TRM CORPORATION       By:   /s/ Richard B. Stern         Name:  
Richard B. Stern        Title:   Chief Executive Officer & President        LC
CAPITAL MASTER FUND, LTD.
      By:   /s Richard F. Conway         Name:   Richard F. Conway       
Title:   Director     

 